            Case 1:20-cv-08668-VM Document 100 Filed 05/13/21 Page 1 of 2




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                               EXECUTIVE DIVISION
ATTORNEY GENERAL                                                                                 212.416.6046

                                                 May 13, 2021

   By Electronic Submission
   Honorable Victor Marrero
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

          Re:     National Coalition on Black Civic Participation, et al. v. Jacob Wohl, et al.,
                  SDNY Case No. 20 Civ. 8668 (VM)(OTW)

   Dear Judge Marrero:

          The People of the State of New York, through the Office of the Attorney General
   (NYAG), respectfully submit this brief reply to address two mischaracterizations in Defendants’
   response to our request to intervene. D.E. 99.

           First, Defendants assert that the NYAG does not seek relief directly against them but only
   against the additional defendants named in our proposed complaint. Id. at 2–3. Not true. Each of
   NYAG’s proposed causes of action are alleged against Defendants here—and we seek remedies
   above and beyond those already demanded in this litigation. D.E. 98-1. For example, under N.Y.
   Civil Rights Law §§ 40-c and 40-d, we seek fines of approximately $2,750,000 for Defendants’
   5,500 instances of voter intimidation. Id. at ¶¶ 113–19. And under N.Y. Exec. Law § 63(12), we
   seek “restitution, disgorgement, and injunctive relief” against Defendants personally and their
   business interests for their pattern of persistent illegality. Id. at ¶¶ 130–42. The NYAG has a
   strong interest in using its unique authority to protect New York residents from unlawful voter
   intimidation, and to ensure its quasi-sovereign interests are enforced.

           Second, Defendants assert that NYAG has unjustifiably delayed in filing this
   intervention, but any delay is attributable to Defendants’ own failure to comply with lawful
   process. As identified in our pre-motion letter, NYAG has been investigating this case under the
   New York Executive Law, including by serving pre-filing subpoenas. After counsel refused
   service of certain subpoenas from this Office, see ECF No. 99-1 at Ex. A, the NYAG effected
   proper service through process agents, which Defendants Wohl, Burkman, and Burkman and
   Associates then ignored. After waiting in vain for a response, NYAG brought this intervention
   request in part to avoid further delay that would result from protracted subpoena compliance
   proceedings.



                 28 LIBERTY, 18TH FLOOR, NEW YORK, NY 10005 ● PHONE (212) 416-6046 ● WWW.AG.NY.GOV
         Case 1:20-cv-08668-VM Document 100 Filed 05/13/21 Page 2 of 2

Hon. Victor Marrero
Page 2 of 2
May 13, 2021

       The NYAG respectfully requests that the Court grant its motion for intervention.


                                                           Sincerely,

                                                           /s/ Colleen K. Faherty
                                                           Colleen K. Faherty
                                                           Assistant Attorney General
                                                           Colleen.Faherty@ag.ny.gov
Encl.
cc: Counsel of record (via ECF and e-mail)
